Case: 1:16-cv-10510 Document #: 362 Filed: 01/28/21 Page 1 of 1 PageID #:7446

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

City of St. Clair Shores Police and Fire
Retirement System, et al.
                                                   Plaintiff,
v.                                                              Case No.: 1:16−cv−10510
                                                                Honorable Robert W.
                                                                Gettleman
The Allstate Corporation, et al.
                                                   Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, January 28, 2021:


        MINUTE entry before the Honorable Robert W. Gettleman: Motion to withdraw
defendants' motion to stay pending appeal [361] is granted and defendants' motion to stay
further proceedings pending resolution of their class certification appeal [358] is ordered
withdrawn. Telephonic status hearing set for 2/19/2021 is stricken and reset to 2/16/2021
at 9:30 a.m. The call−in number is (888) 684−8852 and the access code is 1503395.
Mailed notice (cn).




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
